IN THE SUPREME COURT OF THE STATE OF NEVADA


                 TRACY ASKEW N/K/A TRACY RADER,                           No. 66444
                 Appellant,
                 vs.                                                          FILED
                 STANLEY ASKEW,
                 Respondent.                                                   FEB 1 2 2016
                                                                                  E K. LINDEMAN
                                                                                            E COURT




                       ORDER AFFIRMING IN PART, REVERSING IN PART A
                                         REMANDING
                             This is a fast track appeal from a post-divorce decree district
                 court order involving child custody. Eighth Judicial District Court, Family
                 Court Division, Clark County; Jennifer Elliott, Judge.
                             The parties divorced in 2005 and have frequently litigated the
                 custody of their twin children both before and since the time of their
                 divorce. The district court appointed a parenting coordinator and later
                 restricted appellant's ability to file court motions, requiring an ex parte
                 review of the proposed filing before the matter would be considered. After
                 appellant refused to return the children to respondent's care at the end of
                 her visitation, the court suspended appellant's visitation pending an
                 independent psychological evaluation. Based in part on the results of the
                 evaluation, the parenting coordinator recommended that appellant have
                 supervised visitation conditioned upon appellant undergoing drug testing
                 and attending therapy. Appellant requested the district court to remove
                 the restriction on filing and place the matter of custody on the schedule,
                 and separately opposed the parenting coordinator's custody
                 recommendations. The district court did not allow appellant to file her
                 motion regarding custody, but did consider appellant's opposition to the

SUPREME COURT
        OF
     NEVADA


(0) 19474    e                                                                        )CD    OL-kead
                parenting coordinator's recommendation. The district court adopted the
                parenting coordinator's custody recommendations providing appellant
                conditional supervised visitation.
                            Having considered the parties' arguments and the record on
                appeal, we conclude that the district court abused its discretion when it
                continued to impose the court-filing restriction and prohibited appellant
                from filing her proposed motion.' See Jordan v. State ex rel. Dep't of Motor
                Vehicles & Pub. Safety, 121 Nev. 44, 62, 110 P.3d 30, 44 (2005) ("[T]his
                court examines restrictive orders under an abuse of discretion standard."),
                abrogated on other grounds by Buzz Stew, LLC v. City of N. Las Vegas,    124
Nev. 224, 181 P.3d 670 (2008); see also Jones ix Eighth Judicial Dist.
                Court., 130 Nev., Adv. Op. 53, 330 P.3d 475, 479-80 (2014) (providing a
                four-element test for implementing court-access restrictions). A
                "restrictive order cannot issue merely upon a showing of litigiousness,"
                Jordan, 121 Nev. at 61, 110 P.3d at 43 (internal quotations omitted), and
                "[t]he filings must be more than just repetitive or abusive," and must "be
                without an arguable legal or factual basis, or filed with the intent to
                harass," Jones, 130 Nev., Adv. Op. 53, 330 P.3d at 480. The district court
                order continuing the restriction on filing emphasized the protracted
                nature of the parties' custody dispute and the volume of motions filed, but



                       'The district court described the restriction as a "GOAD Order,"
                presumably alluding to Goad v. United States, 661 F. Supp. 1073, 1081-82
                (S.D. Tex. 1987), aff'd in part and vacated in part, 837 F.2d 1096 (Fed. Cir.
                1987), and Goad v. Rollins, 921 F.2d 69, 70-71 (5th Cir. 1991). We note,
                however, that sanctions and court-imposed restrictions on filing, like the
                one at issue here, are governed by NRCP 11 and Nevada's vexatious
                litigant case law. Jones v. Eighth Judicial Dist. Court, 130 Nev., Adv. Op.
                53, 330 P.3d 475, 480 (2014).

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                 failed to specifically identify which of appellant's previous filings were
                 harassing and without arguable merit. Thus, the order failed to make
                 "substantive findings as to the frivolous or harassing nature" of
                 appellant's filings, and was an abuse of discretion. Id. at 482 (explaining
                 that "conclusory statements" that a party's "filings have not been made in
                 good faith and were filed only to harass is not sufficient").
                             The district court's adoption of the parenting coordinator's
                 custody recommendation, however, was not an abuse of discretion.            See
                 Wallace v. Wallace,     112 Nev. 1015, 1019, 922 P.2d 541, 543 (1996)
                 (providing that this court reviews a child custody decision, including
                 visitation, for an abuse of discretion). Substantial evidence supports the
                 conclusion that supervised visitation contingent on appellant's therapy
                 and drug testing serves the children's best interests.          See NRS 125.480
                 (1999); Castle v. Simmons, 120 Nev. 98, 105, 86 P.3d 1042, 1047 (2004)
                 (providing that in custody determinations the children's best interest is
                 paramount); see also Ogawa v. Ogawa, 125 Nev. 660, 668, 221 P.3d 699,
                 704 (2009) (explaining that this court will uphold factual findings when
                 they are supported by substantial evidence). Further, the district court
                 did not abuse its discretion when it ordered and considered outside
                 evaluations pursuant to EDCR 5.12(b), which provides that a court may
                 appoint a neutral expert to perform an evaluation of a party. And while
                 appellant invokes her fundamental right to parent and argues that it has
                 been violated by the conditional visitation, she fails to consider
                 respondent's equally strong liberty interest in raising the children, and the
                 court's role to determine the best interest of the children.            Rico v.
                 Rodriguez, 121 Nev. 695, 704, 120 P.3d 812, 818 (2005) (explaining that
                 because in a "custody dispute between two fit parents, the fundamental

SUPREME COURT
        OF
     NEVADA

                                                        3
(0) 1947A    e
                  constitutional right to the care and custody of the children is equal," these
                  disputes are resolved by "applying the best interest of the child standard").
                  Because the district court did not abuse its discretion when it adopted the
                  parenting coordinator's custody recommendations, we affirm that portion
                  of the district court's order.
                               Accordingly, we
                               ORDER the judgment of the district court AFFIRMED IN
                  PART AND REVERSED IN PART AND REMAND this matter to the
                  district court for proceedings consistent with this order.


                                                                                         , C:J.
                                                             Parraguir


                                                                                            J.
                                                             Douglas


                                                             C
                                                             Cherry
                                                                   LIA,                     J.



                                                                          I)

                  cc: Hon. Jennifer Elliott, District Judge, Family Court Division
                       Noggle Law PLLC
                       Kelleher & Kelleher, LLC
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                         4
(0) 1947A 94D09